Reasons for allowance




Claims 1-18 are allowed.



The following is an examiner’s statement of reasons for allowance:


IDS dated 07/15/22 has been considered.  


The closest prior art EP 2983443A1 explains mobile communication system according
to this embodiment, S1 bearers and radio bearers are established for respective QCls as in the bearer configuration of existing mobile communication systems. The radio base station eNB according to this embodiment, the priority control unit  is configured to manage "FPIs" in association with "DFPs (Data Flow Priorities)." Here, the "FPls" are notified in "GTP-u headers" from a core network (mobile management node MME).
The priority control unitis also configured to perform priority control in the PDCP layer over data flows received from the core network device S-GW. Priority control unit performs priority control over data flows received from the core network device, based on DFPs associated with FPIs #X to #Z assigned to the data flows a radio base station eNB and the mobile station UE perform priority control in the PDCP layer over data flows.  The radio base station eNB and the mobile station UE preferentially transmits a data flow given a smaller DFP value to the RLC layer (or transforms it into PDCP-PDU) in the PDCP layer.  Grinshpun et al(US 2016/0226703A1) explains an  eNB includes: radio link control (RLC) buffers for each bearer; and a backhaul interface. Every Transmission Time Interval (TTI), typically equal to 1 millisecond, the scheduler  may allocate a certain number of Physical Resource Blocks (PRBs) to different bearers carrying data over the wireless link in the Downlink direction (i.e., transmitting buffered data, located in Radio Link Control (RLC) buffer, from eNB  to UE) and Uplink direction (i.e., receiving data at eNB from UE, which is received over wireless interface and subsequently forwarded to the SGW  over backhaul). A "bearer" may be understood to be a virtual link, channel or data flow used to exchange information for one or more applications on the UE. Zhang (2014/0321378) explains video data packets by adopting a DPI technique, so as to distinguish the encoded streams corresponding to the video data packets. After reading the encoded stream information corresponding to the video data packets, the second processing unit may also configure different RBs for the video data packets, so that the second processing unit can perform the scheduling process to subsequent video data packets corresponding to the encoded streams of regions with different importance. The different RBs have different scheduling priorities. Each of the RBs corresponds to one PDCP entity and one RLC entity, i.e. a plurality of RBs corresponds to a same video service. The base station configures a new RB for a user equipment through a dedicated massage. (WO2014075263) explains the access network device may receive the second partial encapsulated data packet sent by the UE on the second RB, where the second partial encapsulated data packet may be the UE to the second IP flow. The data packet is obtained by encapsulation processing. The access network device can decapsulate the second part of the encapsulated data packet to obtain the second part of the PDCP PDU. The access network device can send the second part PDCP PDIL to the base station through the first interface. UE may determine that the data packet of the second IP stream is transmitted on the second RB according to the mapping relationship between the IP flow and the second RB, and the UE may encapsulate the data packet of the second IP stream to obtain the second partial encapsulation. data pack. Therefore, the access network device may receive the second partial encapsulated data packet sent by the UE on the second RB, and then perform decapsulation processing to obtain the second partial PDCP PDU.  




  However none of these references taken alone or in any reasonable combination, teach the independent claims 1, 7, 13 especially the underlined features of: wherein the first radio bearer is a default radio bearer; receive from the first device a packet data unit indicating that further packets of the second traffic flow are to be received via a second radio bearer, wherein the first traffic flow continues to be received via the first radio bearer; establish the second radio bearer between the apparatus and the first device; and based on the establishing, receive the further packets of the second traffic flow via the second radio bearer. 
			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6AM-4:30PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478